DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 04/20/2022. Claims 4 and 13 are cancelled, Claims 1-3, 5-8, 10-12, 14-17 and 19-20 are amended, Claims 1-3, 5-12 and 14-20 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 101 have been withdrawn in view of amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For compact prosecution, the application has been amended as follows to fix lack of antecedent basis in the claims: 
Claims 1, 10-11 and 19 have been amended

IN THE CLAIMS
Claim 1.    (Currently Amended) An article searching method, comprising: 
at a robot; 
receiving a search task for searching for an article to be searched; wherein the search task is issued by voice input, text input or gesture input of user;
acquiring, based on the search task, a three-dimensional model corresponding to the article to be searched;
determining a search task group for searching for the article to be searched; 
wherein the search task group is a robot set comprises at least two robots;
wherein the determining a search task group for searching for the article to be searched comprises:
notifying at least two selected robots; and establishing the search task group base on the two selected robots; and
searching for the article to be searched based on the acquired three-dimensional model and in combination with the search task group, wherein the robots of search task group shares a search result in the process of searching for the article to be searched;
wherein, each robot of search task group shares a search result in the process of searching for the article to be searched comprises:
marking the position in a three dimensions map where search is carried out, and sharing marked three-dimensional map between the robots;
wherein the determining a search task group for searching for the article to be searched comprises: 
determining the search task group for searching for the article to be searched based on a priority of the search task and priorities of tasks currently performed by other robots;
wherein the determining the search task group for searching for the article to be searched based on a priority of the search task and priorities of tasks currently performed by other robots comprises:
comparing a priority of the search task issued by the user with currently performed tasks by [[the]] local robots;
when the priorities of currently performed tasks by the local robots are lower than the priority of the search task issued by the user, the robots corresponding to the low priorities are placed into the search task group, the robots preferentially perform the search task issued by the user, and the currently performed tasks are cached.

Claim 10.    (Currently Amended) A robot, comprising:
at least one processor; and
a memory communicably connected to the at least one processor; wherein the memory stores an instruction program executable by the at least one processor, wherein, the instruction program, when being executed by the at least one processor, cause the at least one processor to perform the steps of:
receiving a search task for searching for an article to be searched; wherein the search task is issued by voice input, text input or gesture input of user;
acquiring, based on the search task, a three-dimensional model corresponding to the article to be searched;
determining a search task group for searching for the article to be searched; wherein the search task group is a robot set comprises at least two robots; wherein the determining a search task group for searching for the article to be searched comprises: notifying at least two selected robots; and establishing the search task group base on the two selected robots;
searching for the article to be searched based on the acquired three-dimensional model and in combination with the search task group, wherein the robots of search task group shares a search result in the process of searching for the article to be searched;
wherein, each robot of search task group shares a search result in the process of searching for the article to be searched comprises:
marking the position in a three dimensions map where search is carried out, and sharing marked three-dimensional map between the robots;
wherein the determining a search task group for searching for the article to be searched comprises:
determining the search task group for searching for the article to be searched based on a priority of the search task and priorities of tasks currently performed by other robots;
wherein the determining the search task group for searching for the article to be searched based on a priority of the search task and priorities of tasks currently performed by other robots comprises:
comparing a priority of the search task issued by the user with currently performed [[the]] local robots;
when the priorities of currently performed tasks by the local robots are lower than the priority of the search task issued by the user, the robots corresponding to the low priorities are placed into the search task group, the robots preferentially perform the search task issued by the user, and the currently performed tasks are cached.

Claim 11. (Currently amended) The robot according to claim 10, wherein the acquiring the three-dimensional[[3D]] model corresponding to the article to be searched comprises:
finding the three-dimensional model corresponding to the article to be searched in a local three-dimensional model set; and
using the found three-dimensional model as the three-dimensional model corresponding to the article to be searched when the three-dimensional model corresponding to the article to be searched is found in the local three-dimensional model set.

Claim 19.    (Currently Amended) A non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores computer-executable instructions, which, when being executed by a computer, cause the computer to perform the steps of:
receiving a search task for searching for an article to be searched; wherein the search task is issued by voice input, text input or gesture input of user;
acquiring, based on the search task, a three-dimensional model corresponding to the article to be searched;
determining a search task group for searching for the article to be searched;
wherein the search task group is a robot set comprises at least two robots;
wherein the determining a search task group for searching for the article to be searched comprises:
notifying at least two selected robots; and establishing the search task group base on the two selected robots; and
searching for the article to be searched based on the acquired three-dimensional model and in combination with the search task group, wherein the robots of search task group shares a search result in the process of searching for the article to be searched;
wherein, each robot of search task group shares a search result in the process of searching for the article to be searched comprises:
marking the position in a three dimensions map where search is carried out, and sharing marked three-dimensional map between the robots;
wherein the determining a search task group for searching for the article to be searched comprises:
determining the search task group for searching for the article to be searched based on a priority of the search task and priorities of tasks currently performed by other robots;
wherein the determining the search task group for searching for the article to be searched based on a priority of the search task and priorities of tasks currently performed by other robots comprises:
comparing a priority of the search task issued by the user with currently performed tasks by [[the]] local robots;
when the priorities of currently performed tasks by the local robots are lower than the priority of the search task issued by the user, the robots corresponding to the low priorities are placed into the search task group, the robots preferentially perform the search task issued by the user, and the currently performed tasks are cached.

ALLOWABLE SUBJECT MATTER
Claims 1-3, 5-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts Francis et al. (US 8,984,136) and Kohler et al. (US 8,386,079) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-3 and 5-9 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 10, the closest prior arts, the closest prior arts Francis et al. (US 8,984,136) and Kohler et al. (US 8,386,079) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 10. Therefore, Claim 10 is considered novel and non-obvious and is therefore allowed. Claims 11-12 and 14-18 depend either directly or indirectly upon independent claim 10; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 19, the closest prior arts, the closest prior arts Francis et al. (US 8,984,136) and Kohler et al. (US 8,386,079) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 19. Therefore, Claim 19 is considered novel and non-obvious and is therefore allowed. Claim 20 depends upon independent claim 19; therefore, this claim is also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (CN106874092) discloses, “Robot Task Hosting Method And System”;
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664